    Case 3:17-cr-00037-DJH Document 114 Filed 10/26/18 Page 1 of 9 PageID #: 749




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION


UNITED STATES OF AMERICA,                                                                 Plaintiff,

v.                                                            Criminal Action No. 3:17-cr-37-DJH

CHEROSCO BREWER,                                                                        Defendant.

                                            * * * * *

                                             ORDER

         Defendant Cherosco Brewer has filed a motion to reconsider the Court’s prior

suppression ruling and a motion to dismiss the indictment. (Docket Nos. 93, 94)1 Brewer, who

is charged with various firearm and drug-trafficking offenses, argues that the indictment in this

matter is the result of selective and vindictive prosecution and that marijuana and a handgun

seized during a November 11, 2015 traffic stop should be excluded from evidence. For the

reasons discussed below, both motions will be denied.

                                                 I.

         The Court previously summarized the facts of this case as follows:

                  On November 11, 2015, Brewer was pulled over by Detectives Holly
         Hogan and Tyler Holland of [Louisville Metro Police Department]’s Ninth
         Mobile Division. Hogan and Holland believed that the windows on Brewer’s
         vehicle were excessively tinted; Hogan recalled that although the car passed under
         several streetlights, “[a]ll of the windows looked black,” and no occupants were
         visible. (D.N. 43, PageID # 172; see id., PageID # 171, 222) When asked to roll
         down his window, Brewer rolled it down only a small amount. (Id., PageID #
         222-23) Once the interior of the car was visible, the officers saw a towel covering
         the lights on the dashboard, which they construed as an attempt to further conceal
         the inside of the car. (Id., PageID # 175, 223, 244) Holland perceived Brewer to
         be “nervous about something” because “a carotid artery in [Brewer’s] neck
         was . . . pulsating pretty fast.” (Id., PageID # 223) Hogan thought that Brewer’s
         passenger was also nervous. (Id., PageID # 205) Other officers soon arrived on

1
  Brewer filed an amended motion to reconsider after his initial motion was deemed deficient by
the Clerk of Court. (See D.N. 91; D.N. 92; D.N. 93) The initial motion will be denied as moot.
                                                 1
Case 3:17-cr-00037-DJH Document 114 Filed 10/26/18 Page 2 of 9 PageID #: 750




       the scene, including Detective Anthony James and his canine partner, Diesel, a
       Belgian Malinois trained to detect illegal substances. While Hogan was checking
       the vehicle’s registration, Diesel conducted a sniff around the outside of the
       vehicle and alerted at the front driver’s-side door. (D.N. 43, PageID # 180-81; see
       Joint Ex. 1, Hogan bodycam recording at 7:40-9:16; Gov’t Ex. 4, 11/11/15 James
       bodycam recording at 1:02) A subsequent sniff and search of the car’s interior
       revealed marijuana packaged for sale and a handgun. (D.N. 43, PageID # 181)

               The following night, Brewer was driving a different vehicle when he was
       pulled over by another Ninth Mobile Division officer, Detective Chad Stewart,
       again for excessive window tinting. (D.N. 47, PageID # 302-05) Stewart testified
       that although it was a “well-lit area,” when Brewer passed him, he “couldn’t tell
       how many people were in the car”; he “couldn’t see anything.” (Id., PageID #
       303) Stewart further testified that “[e]ven with [his] headlights shining into the
       vehicle, [he] couldn’t see inside the vehicle, which let [him] know that the
       window tint [was] excessively dark.” (Id.) Detective James and Diesel were
       nearby and quickly joined Stewart at the scene; while Stewart was running the
       vehicle’s tags and Brewer’s warrant status, Diesel alerted on the exterior of the
       car. (D.N. 47, PageID # 307-08, 327-28; Gov’t Ex. 4, 11/12/15 James bodycam
       recording at 2:31; Stewart bodycam recording at 4:10-4:55) Officers searched
       inside the car and found cocaine packaged for sale. (Gov’t Ex. 4, Stewart
       bodycam recording at 5:59-8:00)

               In connection with the November 11 stop, Brewer was charged with
       possessing a firearm as a convicted felon (Count 1), possessing marijuana with
       intent to distribute it (Count 2), and possessing a firearm in furtherance of a drug-
       trafficking crime (Count 3). (D.N. 1, PageID # 1-2) Count 4 of the Indictment
       arises out of the November 12 stop and alleges possession with intent to distribute
       cocaine. (Id., PageID # 3)

(D.N. 66, PageID # 509-10) In its January 29, 2018 Memorandum Opinion and Order, the Court

denied Brewer’s motion to suppress evidence seized during the November 11 and 12 traffic

stops, rejecting Brewer’s arguments that the officers lacked reasonable suspicion to stop him and

that the November 11 stop was impermissibly extended by the canine sniff. (Id., PageID # 511-

14) Brewer now seeks reconsideration of that decision. (D.N. 93) He further maintains that the

entire indictment is the result of selective and vindictive prosecution and should therefore be

dismissed. (D.N. 94) The United States opposes both motions. (D.N. 101; D.N. 102)




                                                2
 Case 3:17-cr-00037-DJH Document 114 Filed 10/26/18 Page 3 of 9 PageID #: 751




                                                II.

        Because Brewer’s motion to dismiss would be dispositive if granted, the Court will

address it first.

A.      Motion to Dismiss Indictment

        1.          Vindictive Prosecution

        “A showing of vindictive prosecution requires (1) an exercise of a protected right; (2) a

prosecutorial stake in the exercise of that right; (3) unreasonableness of the prosecutor’s conduct;

and (4) the intent to punish the defendant for exercise of the protected right.” United States v.

Young, 847 F.3d 328, 361 (6th Cir. 2017) (quoting United States v. Meda, 812 F.3d 502, 510 (6th

Cir. 2015)). No hearing is required on a claim of vindictive prosecution unless the defendant

demonstrates “a realistic likelihood of vindictiveness” through the elements listed above. United

States v. Simpson, 226 F. App’x 556, 560 (6th Cir. 2007).

        Brewer exercised a protected constitutional right by pleading not guilty to the state

charges. See, e.g., United States v. Goodwin, 457 U.S. 368, 377-84 (1982). But he fails to

explain how federal prosecutors would have a stake in avoiding trial at the state level. See

United States v. Wells, 211 F.3d 988, 1002 (6th Cir. 2000) (“To establish vindictive prosecution,

a defendant must show that the prosecutor has some personal ‘stake’ in deterring the exercise of

his constitutional rights . . . .” (citing United States v. Branham, 97 F.3d 835, 849-50 (6th Cir.

1996))). In any event, it is well established that the general prosecutorial stake in securing a

guilty plea does not support a claim of vindictive prosecution; the Supreme Court has “accepted

as constitutionally legitimate the simple reality that the prosecutor’s interest at the bargaining

table is to persuade the defendant to forgo his right to plead not guilty.” Bordenkircher v. Hayes,

434 U.S. 357, 364 (1978); see also Young, 847 F.3d at 362 (citing United States v. Suarez, 263



                                                 3
    Case 3:17-cr-00037-DJH Document 114 Filed 10/26/18 Page 4 of 9 PageID #: 752




F.3d 468, 480 (6th Cir. 2001)). Brewer’s not-guilty plea to the state charges is thus irrelevant

here.

         The Court assumes for present purposes that Brewer has “adequately asserted a protected

right in filing a civil rights suit.” Simpson, 226 F. App’x at 560; see id. at 560-61 (concluding

that defendant’s “right to bring a civil action under 42 U.S.C. § 1983 is a protected right, the

exercise of which may be the basis of a claim of prosecutorial vindictiveness”). He has not,

however, alleged any facts establishing “a prosecutorial stake in the exercise of that right.”

Young, 847 F.3d at 361. According to Brewer, he faces federal charges because certain LMPD

officers sought revenge against him for suing them. (See D.N. 94) Yet he cites no facts

suggesting that state prosecutors had a stake in his exercise of the right to file a § 1983 action,

much less anyone in the United States Attorney’s Office. Cf. Simpson, 226 F. App’x at 561

(finding prosecutorial-stake element not met where even if action by Assistant United States

Attorney whose father Simpson had sued “was undertaken for improper motives, the

Government’s decision to prosecute Simpson [was] not tainted by that motive because all

decisions actually relating to Simpson’s prosecution were made by individuals other than” the

potentially conflicted AUSA). Brewer likewise points to no evidence of unreasonableness on the

part of the prosecutors in this matter or an intent by those prosecutors to punish him.2 See

Young, 847 F.3d at 361. Thus, dismissal of the indictment on the basis of vindictive prosecution

is not warranted, and no hearing is necessary. See id.; Simpson, 226 F. App’x at 560.




2
  As the United States observes, the federal investigation of Brewer was underway before he
filed his civil-rights lawsuit; Brewer was ultimately referred for federal prosecution by the
Bureau of Alcohol, Tobacco, Firearms and Explosives. (See D.N. 101, PageID # 685-86; D.N.
101-1; D.N. 110-2; D.N. 101-3; D.N. 101-5; Brewer v. Holland, No. 3:16-cv-00014-CRS, ECF
No. 1 (W.D. Ky. Jan. 7, 2016))
                                                4
Case 3:17-cr-00037-DJH Document 114 Filed 10/26/18 Page 5 of 9 PageID #: 753




       2.      Selective Prosecution

       Brewer offers even less to support his claim of selective prosecution.

       A prosecutor selectively prosecutes someone when three things occur. First, he
       must single out a person belonging to an identifiable group, such as those of a
       particular race or religion, or a group exercising constitutional rights, for
       prosecution even though he has decided not to prosecute persons not belonging to
       that group in similar situations. Second, he must initiate the prosecution with a
       discriminatory purpose. Finally, the prosecution must have a discriminatory
       purpose. Finally, the prosecution must have a discriminatory effect on the group
       which the defendant belongs to.

United States v. Anderson, 923 F.2d 450, 453 (6th Cir. 1991) (internal citations omitted). Here,

Brewer asserts that he “was singled-out” for traffic stops in November 2015 and beyond “due to

his race as an African-American.” (D.N. 94, PageID # 658-59) He does not argue that his race

was a factor in the initiation of this federal prosecution, however, or that “similarly situated

individuals of a different race were not prosecuted.” United States v. Armstrong, 517 U.S. 456,

465 (1996).

       Brewer does assert in passing that “because [he] exercised his constitutional rights, and

sued the police officers, he has been singled out for federal prosecution while others similarly

situated and committing the same acts have not.” (D.N. 94, PageID # 664) Yet he does not

claim to be part of “an identifiable group” of persons who filed civil-rights lawsuits against

police officers, nor does he claim that his prosecution was intended to, and did, result in a

discriminatory effect on that group.     Anderson, 923 F.2d at 453-54 (explaining distinction

between selective and vindictive prosecution). His claim of selective prosecution therefore fails.

B.     Motion to Reconsider Suppression Ruling

       In deciding whether to reconsider its ruling on a motion to suppress, the Court weighs

several factors: whether the party seeking reconsideration has “provide[d] a reasonable

explanation for failing to present the evidence initially,” “the timeliness of the motion, the

                                                5
Case 3:17-cr-00037-DJH Document 114 Filed 10/26/18 Page 6 of 9 PageID #: 754




character of the testimony, the effect of granting the motion, and whether the opposing party will

be prejudiced by reopening the hearing.” United States v. White, 455 F. App’x 647, 651 (6th Cir.

2012) (citing United States v. Carter, 374 F.3d 399, 405 (6th Cir. 2004), vacated on other

grounds, Carter v. United States, 543 U.S. 1111 (2005); United States v. Blankenship, 775 F.2d

735, 741 (6th Cir. 1985)). Although the United States does not contend that it would be

prejudiced if the motion were granted (see D.N. 102), the remaining factors weigh against

reconsideration. First, Brewer seeks to present new argument, not new evidence; his motion was

prompted by a change in counsel following the Court’s prior ruling. (See D.N. 93, PageID # 646

(claiming that new counsel discovered “misinterpretation of facts and misapplication of law” in

the Court’s decision)) This is not a compelling reason. See Carter, 374 F.3d at 406 (finding

mere change in defense counsel to be insufficient justification for failure to present evidence at

initial suppression hearing); see also White, 455 F. App’x at 651 (affirming denial of motion to

reconsider suppression ruling where evidence sought to be introduced by defendant “had not

been previously unavailable”).

       Furthermore, the motion was not timely.          Following a status conference involving

Brewer’s new counsel on May 31, 2018, the Court reset certain pretrial deadlines, allowing the

parties twenty-one days from entry of the Memorandum of Conference and Order within which

to seek extension—“for good cause”—of other deadlines that had already passed, including the

deadline for motions to suppress. (D.N. 89, PageID # 623; see D.N. 16) Fifty-three days later,

Brewer filed his initial motion to reconsider, with no explanation for the delay and no attempt to

show the required good cause.       (D.N. 91)       The timeliness factor thus does not support

reconsideration. See White, 455 F. App’x at 651. Indeed, denial of the motion would be

warranted on this basis alone: “Good cause is a flexible standard heavily dependent on the facts



                                                6
 Case 3:17-cr-00037-DJH Document 114 Filed 10/26/18 Page 7 of 9 PageID #: 755




of the particular case as found and weighed by the district court in its equitable discretion. At a

minimum, it requires the party seeking a waiver to articulate some legitimate explanation for the

failure to timely file.” United States v. Walden, 625 F.3d 961, 965 (6th Cir. 2010) (finding no

abuse of discretion in district court’s denial of request to file untimely motion to suppress)

(citations omitted)); see Fed. R. Crim. P. 12(c) (providing that court may set deadline for pretrial

motions and that untimely motion may be considered upon showing of good cause).

       Nor would reconsideration result in a different outcome. The Court previously found that

the November 11 traffic stop was not unreasonably delayed as a result of the canine sniff. (D.N.

66, PageID # 513-15 & n.4) Brewer argues that this conclusion was erroneous because the proof

shows that “the officers engaged in inordinate delay[ and] foot-dragging and virtually halted any

normal effort toward issuing a ticket, or any other appropriate task-based step associated with the

purpose for the initial stop.” (D.N. 93, PageID # 648 n.1) As an example of unnecessary delay,

he points to a gap of “over 2 ½ minutes” between the time Detective Hogan instructed his

passenger to stand at the rear of the car and the time she called in the vehicle information. (Id.,

PageID # 650)       Brewer acknowledges that Hogan was questioning the passenger about

outstanding warrants during this time but asserts that the Sixth Circuit has found a two-minute

delay for extraneous questions to be impermissible. (Id. n.2 (citing United States v. Stepp, 680

F.3d 651, 663 (6th Cir. 2012))) Neither the recording of the stop nor the case he cites supports

his argument.

       In Stepp, the defendant argued that the traffic stop at issue “was unreasonably prolonged

by [the police officer’s] extraneous questioning.” 680 F.3d at 662. The Sixth Circuit explained

that “[a]n officer’s inquiries into matters unrelated to the justification for the traffic stop . . . do

not convert the encounter into something other than a lawful seizure, so long as those inquiries



                                                   7
 Case 3:17-cr-00037-DJH Document 114 Filed 10/26/18 Page 8 of 9 PageID #: 756




do not measurably extend the duration of the stop.” Id. (alteration in original) (quoting United

States v. Everett, 601 F.3d 484, 490 (6th Cir. 2010)). “A traffic stop is not ‘measurably’

extended by extraneous questioning even when such questioning undeniably prolongs the stop to

a minimal degree.” Id. (citing Everett at 492). Ultimately, the court concluded in Stepp that “six

minutes of questioning measurably prolonged the traffic stop beyond its original purposes

because the topics covered more than just context-framing questions and the extraneous

questions lasted a not insubstantial amount of time.” Id. at 663. It reached this conclusion “by

considering the totality of the circumstances, which requires considering both the duration of the

extraneous questioning and its subject matter.” Id. at 662.

       Here, the extraneous questions took less than half the time found unreasonable in Stepp.

See id. at 663. And although the questions were unrelated to the initial purpose of the stop, they

were not “related to the investigation of a secondary crime,” id. at 662, but instead asked as an

apparent courtesy: Hogan explained that if Brewer’s passenger had an outstanding warrant and

the information were radioed in, she would have to be taken to jail, whereas the officers would

have some discretion if Hogan checked the computer instead.            (See Hogan video at 4:21)

Nothing about this interaction suggests that Hogan abandoned or veered impermissibly from the

initial purpose of the traffic stop; rather, her “overall course of action during [the] traffic stop,

viewed objectively and in its totality, [was] reasonably directed toward the proper ends of the

stop.” Everett, 601 F.3d at 495 (noting that “the reasonable diligence standard does not ‘require

[an officer] to move at top speed’” (quoting United States v. Turvin, 517 F.3d 1097, 1102 (9th

Cir. 2008))). Moreover, the questioning did not last as long as Brewer contends: at 5:36 on the

bodycam recording, Hogan is seen adjusting her radio to call in the vehicle information, and the

call begins at 6:06. (See D.N. 93, PageID # 651 (asserting that “[t]he call on the vehicle was



                                                 8
Case 3:17-cr-00037-DJH Document 114 Filed 10/26/18 Page 9 of 9 PageID #: 757




made at 6:43”)) Thus, neither the duration nor the subject matter of the extraneous questioning

indicates that it unreasonably prolonged the traffic stop. See Stepp, 680 F.3d at 662. Finally, as

Brewer acknowledges (D.N. 93, PageID # 650), the canine officer alerted—giving rise to

probable cause—while Hogan was awaiting the results of the registration check. See United

States v. Sharp, 689 F.3d 616, 618 (6th Cir. 2012) (“An alert to the presence of drugs by a

properly trained narcotics detection dog is sufficient to establish probable cause to search a

vehicle.” (citing United States v. Diaz, 25 F.3d 392, 393-94 (6th Cir. 1994))) Because the traffic

stop was ongoing and the extension by Hogan was de minimis, no Fourth Amendment violation

occurred. See Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015); Stepp, 680 F.3d at 662.

In sum, Brewer has not demonstrated that reconsideration of the Court’s suppression ruling is

necessary or appropriate. See White, 455 F. App’x at 651.

                                                III.

         For the reasons set forth above, and the Court being otherwise sufficiently advised, it is

hereby

         ORDERED as follows:

         (1)      Brewer’s motion to dismiss the indictment (D.N. 94) is DENIED.

         (2)      Brewer’s amended motion to reconsider (D.N. 93) is DENIED.

         (3)      Brewer’s initial motion to reconsider (D.N. 91) is DENIED as moot.

         October 25, 2018




                                                            David J. Hale, Judge
                                                         United States District Court




                                                 9
